In an action, inter alia, to declare that plaintiff has a vested interest in defendant’s pension plan, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered October 27, 1976, which, upon an agreed statement of facts, is in favor of the defendant. Judgment modified, on the law, by adding thereto a provision declaring that plaintiff has no vested interest in the pension plan. As so modified, judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice *616Boyers at Trial Term (see Lanza v Wagner, 11 NY2d 317, 334). Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.